In an action for the dissolution of a partnership and an accounting, order granting plaintiffs’ motion for an examination before trial, and directing “ the defendants’ bookkeeper, Rose Pisane ”, to appear for examination, modified on the law and the facts as follows: By striking out the words “ the defendants’ bookkeeper ” from the second and third ordering paragraphs; by inserting in the second ordering paragraph, after the words “be examined before trial” ihe words, “as a person who is not a party to this action”; and by striking item “4” from the second ordering paragraph. As thus modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.